996 F.2d 1215
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Danny Lynn LANDIS, Plaintiff-Appellant,v.Ellwyn W. BLOEMERS, in his own capacity and as anindividual, Defendant-Appellee.
No. 92-2566.
United States Court of Appeals, Sixth Circuit.
June 21, 1993.

1
Before GUY and BATCHELDER, Circuit Judges, and MILES, Senior District Judge.*

ORDER

2
Danny Lynn Landis, a pro se Michigan prisoner, appeals a district court judgment dismissing his civil rights action filed pursuant to 42 U.S.C. § 1983.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking monetary and injunctive relief, Landis sued the prosecuting attorney who prosecuted Landis for sexual assault, because he had allegedly lied at Landis's trial.   The prosecutor had apparently indicated to the court that the victim did not have a criminal record and successfully moved during trial to prohibit any such reference to this fact.   When Landis appealed his conviction, his attorney discovered that the victim had a criminal record.   Landis filed a motion for a new trial and the Prosecuting Attorney's Office consented to this motion.   As a result, Landis was given a new trial but he was again convicted of the offense.


4
A magistrate judge recommended granting summary judgment in favor of the defendant and dismissing Landis's lawsuit.   The district court accepted the magistrate judge's recommendation over Landis's objections, and dismissed the case.   On appeal, Landis continues to argue the merits of his case.


5
Upon review, we conclude that the district court properly entered summary judgment in favor of the defendant because there is no genuine issue of material fact and the defendant is entitled to judgment as a matter of law.   Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).   The prosecutor is immune from suit for monetary damages,  Imbler v. Pachtman, 424 U.S. 409, 430 (1976);  and, injunctive relief is not warranted as Landis has failed to state a claim of constitutional magnitude under the circumstances of this case.


6
Accordingly, the district court's judgment is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation